Mates, J.,
delivered the opinion o'f the court.
The record does not show that the property raffled was ever put up or in any way offered within the state, and this is very frankly conceded to be the fact by the assistant attorney-general. The section of the Code under which this indictment is found being Code 1906, § 1286, it was necessary to show that the property raffled was put up or offered within the state, or there was no proof of any crime. This was expressly decided in the ■case of Kirk v. State, 69 Miss. 215, 10 South. 577.

Reversed and remanded.